04/13/2021
             IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                 AT JACKSON
                      Assigned on Briefs December 16, 2020

           STATE OF TENNESSEE v. DEANDRE MONTAVIS OUTLAW

                  Appeal from the Circuit Court for Madison County
                         No. 19-742 Donald H. Allen, Judge
                      ___________________________________

                            No. W2020-00436-CCA-R3-CD
                        ___________________________________


Following a trial, a Madison County jury found Defendant, Deandre Montavis Outlaw,
guilty of theft of property valued under $1,000.1 The trial court sentenced Defendant to
eleven months and twenty-nine days’ incarceration. On appeal, Defendant argues that the
evidence was insufficient to support his conviction for theft of property valued under
$1,000. Following a thorough review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and J. ROSS DYER, JJ., joined.

Gregory D. Gookin, Jackson, Tennessee, for the appellant, Deandre Montavis Outlaw.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Jody Pickens, District Attorney General; and Brad Champine, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                       I. Background

       Madison County Sheriff’s Department Deputy Jacob Nickell testified that, on
February 9, 2019, he was working midnight patrol. Around 3:00 a.m., while traveling
south on Highway 70 East, Deputy Nickell observed a vehicle, operated by Defendant,
enter a curve near Watson Road. As he turned, Defendant activated his brake lights.
Deputy Nickell then noticed that the passenger side brake light was not operable, so he

       1
         Defendant was also convicted of one count of violation of the light law, Tennessee Code
Annotated section 55-9-402. Defendant does not appeal that conviction.


                                             -1-
turned on his blue lights and initiated a traffic stop. Defendant continued driving on
Highway 70 for approximately one-quarter to one-half mile before stopping. Defendant
moved and shifted in his seat in such a manner that led Deputy Nickell to believe that
Defendant was reaching beneath his seat, which Deputy Nickell considered to be
suspicious activity. Upon approaching the vehicle, Deputy Nickell smelled the odor of
burned marijuana. Deputy Nickell asked Defendant if there were any weapons in the car,
which he testified was a routine question in a traffic stop. Defendant looked down and
away from Deputy Nickell and did not answer. Deputy Nickell repeated his question, and
Defendant responded that there were no weapons in the vehicle.

       Deputy Nickell then asked Defendant to step out of his vehicle. Thereafter, Deputy
Nickell conducted a search of the vehicle and found a .45 caliber 1911-style semi-
automatic pistol, unsecured, leaning against the left leg of the driver’s seat. A search of
the pistol’s serial number revealed that it had been reported stolen out of Clarksville in
December 2017. Deputy Nickell then took Defendant into custody for theft of property
valued under $1,000 and transported Defendant to the jail. While traveling to the jail,
Defendant volunteered to Deputy Nickell that he had previously been pulled over by
officers with the Jackson Police Department, who had “taken his legal gun.” Defendant
alleged that he had to find another gun after Jackson police officers had taken his firearm
but that he did not know that the stolen firearm was in his vehicle. Finally, Defendant told
Deputy Nickell that he did not have a need to obtain a stolen gun because he was able to
legally purchase a gun, given that there was no prohibition against him from owning or
purchasing a gun.

        Defendant told Deputy Nickell that the vehicle he was driving belonged to his
grandmother. Defendant said that there had been other drivers of the vehicle on the night
of his arrest but admitted that he had been driving the vehicle for more than three hours in
advance of his arrest.

        Defendant testified that he had never been to Clarksville and that he did not know
the legal owner of the stolen firearm found when he was arrested driving his grandmother’s
vehicle. Defendant then testified that he and a female acquaintance had been riding around
in his grandmother’s car on the night of his arrest but that other family members had driven
the vehicle as well that evening.

        Defendant denied moving around in the vehicle after he was pulled over, and he
denied that the gun was in his possession. Moreover, Defendant denied having used
marijuana that night but claimed that his passenger had smoked marijuana in the car.
Defendant testified that, when Deputy Nickell asked him if there were any guns or weapons
in the vehicle, he told Deputy Nickell, “[N]ot that I know of.”

      The jury convicted Defendant as charged. Following a hearing, the trial court
sentenced Defendant to eleven months and twenty-nine days’ incarceration for theft of


                                           -2-
property under the value of $1,000, to serve consecutively to his sentences in Jackson City
Court Case. Nos. 2019M-341, 2019M-342, 230634A, and 230941.

                                       II. Analysis

                                Sufficiency of the evidence

        Defendant contends that the evidence presented at trial was insufficient to support
his conviction for theft of property valued under $1,000. He argues that there was no
evidence to suggest that the firearm was in his control or possession or that he was aware
of the presence of the stolen firearm in the vehicle. Moreover, Defendant argues that he
did not know the owner of the firearm; that he had never been to Clarksville, where the gun
had been reported stolen; and that he was not the only driver of the vehicle on the night of
his arrest. Therefore, Defendant contends that the evidence presented by the State was
insufficient to support his conviction. The State responds that, when viewed in the light
most favorable to the State, the evidence was sufficient to support the guilty verdict for
theft of property valued under $1,000.

       Our standard of review for a sufficiency of the evidence challenge is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn. R.
App. P. 13(e). Questions of fact, the credibility of witnesses, and weight of the evidence
are resolved by the fact finder. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This
court will not reweigh the evidence. Id. Our standard of review “is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009))
(internal quotation marks omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. Bland, 958 S.W.2d at 659; State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). The defendant bears the burden of proving why the evidence was
insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle, 639 S.W.2d at
914. On appeal, the “State must be afforded the strongest legitimate view of the evidence
and all reasonable inferences that may be drawn therefrom.” State v. Vasques, 221 S.W.3d
514, 521 (Tenn. 2007).

       “A person commits theft of property if, with the intent to deprive the owner of the
property, the person knowingly obtains or exercises control over the property without the
owner’s effective consent.” Tenn. Code Ann. § 39-14-103(a) (2019). A defendant’s intent
or mental state is rarely capable of proof by direct evidence and must usually be inferred
from the circumstances surrounding the offense. See State v. Holland, 860 S.W.2d 53, 59
(Tenn. Crim. App. 1993). “This is particularly true in theft offenses where the prosecution


                                           -3-
is initiated upon a theory of exercising control over stolen property.” State v. Richard
Crawford, No. W2000-003335-CCA-R3-CD, 2001 WL 278091, at *3 (Tenn. Crim. App.
Mar. 14, 2001), no perm. app. filed. A “jury may infer a criminal defendant’s intent from
the surrounding facts and circumstances.” State v. Roberts, 943 S.W.2d 403, 410 (Tenn.
Crim. App. 1996), overruled on other grounds by State v. Ralph, 6 S.W.3d 251 (Tenn.
1999). “[U]nexplained possession of recently stolen property may warrant an inference
that the possessor had guilty knowledge of the theft.” Richard Crawford, 2001 WL 278091
at *3 (citing Barnes v. United States, 412 U.S. 837, 846-48 (1973); State v. Anderson, 738
S.W.2d 200, 202 (Tenn. Crim. App. 1987)). Finally, a jury is entitled to conclude that a
defendant “knowingly exercised control over [] stolen property” based on a defendant’s
presence in and operation of a borrowed vehicle. State v. Tommy William Davis, No.
E2002-00511-CCA-R3CD, 2003 WL 649113, at *4 (Tenn. Crim. App. Feb. 28, 2003),
perm. app. denied (Tenn. June 30, 2003).

       When viewed in a light most favorable to the State, the evidence was sufficient for
any rational trier of fact to find Defendant guilty beyond a reasonable doubt of theft of
property valued under $1,000. It is undisputed that Defendant was the driver of the vehicle
when Deputy Nickell effectuated the traffic stop. Deputy Nickell asked Defendant if there
were weapons in the vehicle, to which Defendant responded, “No.” After smelling the
scent of marijuana emanating from Defendant’s vehicle, Deputy Nickell performed a
search of the vehicle and found the firearm on the driver’s side floorboard, unsecured, and
propped against the driver’s seat. On the way to jail, Defendant told Deputy Nickell that
he had needed a gun to replace a gun that had been previously confiscated by the police.

       Defendant contends that, because the handgun was not found on Defendant’s
person, he did not exercise control over the handgun. However, we conclude that
Defendant exercised control over the gun that was not only propped against his driver’s
seat where he had been sitting for more than three hours but also within his immediate
reach. Tommy William Davis, 2003 WL 649113, at *4 (concluding that defendant’s
ownership or control over a vehicle in which stolen property is secreted will support a
finding of constructive possession and, hence, that the defendant “exercised control over
the stolen property” within the vehicle). Defendant also argues that, because the State did
not perform a fingerprint analysis and because the serial number on the gun was
unobscured, the evidence was insufficient to show that the gun was stolen. However, the
weight of these facts was resolved by the jury as the fact finder, and we will not reweigh
the evidence. Bland, 958 S.W.2d at 659. Moreover, Defendant is not entitled to relief.

                                     III. Conclusion

      For the aforementioned reasons, the judgment of the trial court is affirmed.

                                         ____________________________________
                                         ROBERT L. HOLLOWAY, JR., JUDGE


                                           -4-